        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division


MELVIN WEST,                                     *

       Plaintiff,                                *

v.                                               *       Case No.: 8:17-cv-01884-PWG

SAFEWAY, INC.                                    *

AND                                              *

COLLINGTON SERVICES, LLC.                        *

AND                                              *

IBT LOCAL NO. 639 DRIVERS,                       *

       Defendants.                               *


*      *       *      *       *       *      *       *      *       *       *      *       *     *

                          MEMORANDUM OPINION AND ORDER

       Melvin West (“Mr. West”) filed this lawsuit against his former employer, Safeway, Inc.

(“Safeway”),1 and his former union, Local 639 of the International Brotherhood of Teamsters



1 Collington Services, LLC., was named as a defendant because Safeway overtook warehouse
operations from Collington prior to Mr. West’s employment and as a result, Mr. West alleged that
he was employed by “Safeway, Inc. and/or Collington Services, LLC.” Am. Compl. 1; see Def.’s
Mot. for Summ. J. (“Union’s Mem.”) 6 n.3, ECF No. 52-1. However, “Safeway denies that
Collington Services, LLC was a party to the collective bargaining agreement that governed the
terms and conditions of Plaintiff’s employment,” and requested that Collington be dismissed from
this action with prejudice. Safeway’s Answer ¶¶ 10-11 n.1, ECF No. 30. Mr. West did not present
any facts that Collington was a party to the agreement and did not oppose this request in his
opposition. Therefore, this request is granted based on the undisputed fact that Collington was not
Mr. West’s employer, and Collington is dismissed as a defendant in this action. United States v.
152 Char-Nor Manor Boulevard, Chestertown, 114 F.3d 1178, 1997 WL 311527 at *2 (4th Cir.
1997) (unpublished table decision) (affirming the district court’s grant of summary judgment when
the district court relied only on undisputed facts in making its ruling).
        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 2 of 12



(“Union”), pursuant to Section 301 of the of the Labor Management Relations Act (“Section 301”),

29 U.S.C. § 185. Am. Compl. 1, ECF No. 23. Mr. West sued Safeway for wrongful discharge

and breach of contract and he sued the Union for breach of its duty of fair representation. Id.

Safeway and the Union filed separate motions for summary judgment arguing, amongst other

things, that Mr. West did not exhaust the contractual grievance procedures set out in the collective

bargaining agreement before filing suit. Def.’s Mot. for Summ. J. (“Safeway’s Mem.”) 1, ECF

No. 53-1; Union’s Mem. 15. They argue that because he cannot show either that the Union

prevented him from exhausting those procedures, or that filing a grievance would have been futile,

his suit cannot go forward as a matter of law. Id. For the reasons that follow, I will grant both

motions for summary judgment.

                                  FACTUAL BACKGROUND

       The undisputed facts are as follows.2 Mr. West worked for Safeway as a transportation

driver, transporting goods to and from different store locations. West Dep. 9-10, ECF No. 53-2.

In January 2017, Safeway terminated Mr. West for making unauthorized stops on his routes.

Termination Notice 2, ECF No. 53-5. Mr. West told his union steward, Roland Davis, that he

wanted to file a grievance, so William “Bill” Davis (no relation to Roland Davis), the Union’s

business agent, filed a grievance on behalf of Mr. West. West Dep. 10-11; William Davis Dep.

12, ECF No. 53-7. After weeks of discussions, Bill Davis and Safeway negotiated a Last Chance

Agreement (“LCA”) under which the Union and Mr. West would withdraw the grievance and

Safeway would allow Mr. West to come back to work under specified conditions. Last Chance

Agreement (“LCA”), ECF No. 53-9. Mr. West signed the LCA on March 10, 2017. Id.



2In his opposition to Safeway and the Union’s motions for summary judgment, Mr. West identifies
many facts that he contends are disputed. For purposes of this Memorandum, the facts that I
identify as “undisputed” are those that are acknowledged by all the parties.
                                                 2
        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 3 of 12



       On March 23, 2017, Mr. West texted Bill Davis that “I want to withdraw.” Text Messages

with Bill Davis 2, ECF No. 53-10. Bill Davis replied, asking if Mr. West wanted “to withdraw

from the last chance agreement to return to work is that correct[?]” Id. Mr. West confirmed. Id.

On April 5, 2017, Mr. West attended the Union’s board meeting during which he asked to

withdraw from the LCA and asked to reinstate his grievance. West Dep. 116-17. The board denied

his request to reinstate the grievance. Letter from Union 2, ECF No. 12. This was the last contact

that Mr. West had with the Union. West Aff. 4, ECF No. 53-19 (“I have had no communication

with the union since the arbitration meeting [of April 5, 2017].”).

       On April 7, 2017 Lucy Madert, Safeway’s human resources manager, sent a letter to Mr.

West warning him that his job was at risk because he had neither reported to work nor contacted

Safeway since signing the LCA. Madert Warning Letter, ECF No. 53-13. Ms. Madert wrote the

following:

       Unless you submit documentation to the human resources office supporting your
       absence from March 10th forward no later than 5:00p.m. on April 14, 2017, we will
       assume you are no longer interested in continuing your employment with Safeway
       and your employment will end.

Id. Mr. West wrote two letters in reply. First, on April 11, 2017, he wrote Dana Lowe (Safeway’s

leave administrator) that he had not reported for work because he could not get onto Safeway’s

property without an identification card (which had been taken from him when he was terminated

in January, 2017), and that he asked Roland Davis and David Apkarian (West’s supervisor) for an

identification card, but neither responded. First West Letter, ECF No 53-14. The next day, April

12, 2017, Mr. West wrote both Ms. Lowe and Ms. Madert stating that his absence from work was

because he did not have an identification card and he explained that he had tried, but failed, to

procure one. Second West Letter, ECF No. 53-15. On April 18, 2017, Ms. Madert replied to Mr.

West in a letter explaining that because his letter failed to adequately explain his absence; because

                                                 3
        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 4 of 12



he had alternative ways of getting an ID card; and because he did not provide documentation

explaining his absence, his employment with Safeway was terminated. Madert Termination Letter,

ECF No. 53-16. On April 20, Mr. West wrote back to Ms. Madert, explaining that he was unaware

of the other ways he could have gotten an ID card. Third West Letter, ECF No. 53-17. That was

the last contact between Mr. West and Safeway. Mr. West did not file a grievance or ask Roland

Davis or William Davis to file a grievance on his behalf. 3 William Davis Dep. 58-59.

       The relevant disputed fact is as follows. Mr. West argues that he sent William Davis a

copy of the letter he wrote to Ms. Madert on April 20, 2017. Pl.’s Opp’n 6. William Davis testified

that received a copy of this letter not from Mr. West, but from Safeway. William Davis Dep. 37-

38. However, because I have determined that Mr. West’s April 20, 2017 letter to Ms. Madert was

not, as a matter of law, the invocation of the grievance process, whether William Davis received a

copy of it from Mr. West or from Safeway is immaterial.




3 Mr. West disputes the fact that he did not file a grievance concerning his second termination
because, he argues, the letter he wrote on April 20, 2017 should be treated as a personal grievance.
Pl.’s Opp’n 7, 16, ECF No. 54. However, the issue of whether a communication amounts to a
grievance is one of law, not fact. Wright v. Safeway, 804 F. Supp. 752, 755 (D. Md. 1992) (holding
that, as a matter of law, an employee’s statement to his union representative that “I feel like I
shouldn’t have to lose my job for making an honest mistake,” was not an attempt to invoke the
grievance procedure). I find that the Wright case is instructive as to whether Mr. West’s April 20,
2017 letter constitutes a grievance. While he responded to the grounds for termination Ms. Madert
stated in her letter by expressing his confusion regarding her reference to his not having provided
medical records justifying his absence from work, nowhere does he ever state that he intended the
letter to be a grievance. Third West Letter. Moreover, although the letter he wrote purports to
have been copied to William Davis, the Union’s Business Agent, and West’s attorney, Mr. Crump,
it did not request that the Union take action on his behalf, or request any remedial action by
Safeway. Under these circumstances, I find that, as a matter of law, the letter does not amount to
an attempt to invoke the grievance procedure outlined in the collective bargaining agreement.




                                                 4
         Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 5 of 12



       Mr. West filed this lawsuit against Safeway for breaching the collective bargaining

agreement and the LCA because Safeway did not provide him with an ID badge, and for wrongful

termination because Safeway terminated Mr. West’s employment after he failed to report for work

without adequate explanation. Am Compl. 7-9. Mr. West also filed suit against his Union for

breach of its duty of fair representation when it failed to provide access to the worksite and failed

to protect his rights under both the collective bargaining agreement and the LCA. Id. at 5-7. Both

Safeway and the Union have moved this Court to grant them summary judgment under Rule 56(a)

of the Federal Rules of Civil Procedure because Mr. West did not exhaust the grievance procedures

in the collective bargaining agreement before bringing suit. Safeway’s Mem. 1; Union’s Mem.

15. The parties have fully briefed their arguments. See ECF Nos. 52, 53-1, 54, 55, 56. A hearing

is not necessary. See Loc. R. 105.6 (D. Md. 2018). Because there is no genuine dispute of material

fact relevant to the dispositive issue in this case; because Mr. West failed to exhaust the grievance

procedures as required by Section 301; and because Mr. West has not shown that an exception to

the exhaustion requirement applies, both motions for summary judgment are granted in favor of

Safeway and the Union.4

                                    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) provides for the judgment in favor of the movant “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Only factual disputes that “might affect the outcome of the suit

under governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Additionally, the factual dispute must be genuine to defeat




4Because I find that the failure to exhaust issue is dispositive, it is not necessary for me to address
the alternative arguments raised by the Defendants.
                                                  5
         Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 6 of 12



a motion for summary judgment, in that “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Id.; Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

opposing parties tell two different stories, one of which is blatantly contradicted by the record . . .

a court should not adopt that version.”). It is the nonmoving party’s burden to confront a motion

for summary judgment with affirmative evidence to show that a genuine dispute of material fact

exists. Anderson, 477 U.S. at 256. A plaintiff nonmovant, “to survive the defendant’s motion,

need only present evidence from which a jury might return a verdict in his favor.” Id.

                                             DISCUSSION

       Section 301 of the Labor Management Relations Act (“LMRA” or “Act”) allows litigants

to bring “[s]uits for violation of contracts between an employer and a labor organization” in federal

district court. 29 U.S.C. § 185. In a hybrid § 301 action, (which the parties agree this case

presents), employees sue their union for breach of its duty of fair representation and sue their

employer for breach of the collective bargaining agreement. In a hybrid action, the two claims

rise or fall together. Vaca v. Sipes, 386 U.S. 171, 186 (1967) (the claim for breach of duty of fair

representation is “part and parcel of [the] § 301 [claim]”).

       As a general rule, “federal labor policy requires that individual employees wishing to assert

contract grievances must attempt use of the contract grievance procedure agreed upon by employer

and union as the mode of redress.” Republic Steel Corp. v. Maddox, 379 U.S. 650, 652 (1965).

The reasoning for this rule is simple, to sue an employer for breach of contract, the employee must

himself follow the terms of that contract.

       [I]f the wrongfully discharged employee himself resorts to the courts before the
       grievance procedures have been fully exhausted, the employer may well defend on
       the ground that the exclusive remedies provided by such a contract have not been
       exhausted. Since the employee's claim is based upon breach of the collective
       bargaining agreement, he is bound by terms of that agreement which govern the
       manner in which contractual rights may be enforced. For this reason, it is settled

                                                  6
           Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 7 of 12



          that the employee must at least attempt to exhaust exclusive grievance and
          arbitration procedures established by the bargaining agreement.

Vaca, 386 U.S. at 184. To exhaust their contractual remedies, employees must file a grievance.

Groves v. Commc’n Workers of Am., 815 F.3d 177, 178 (4th Cir. 2016). But the Supreme Court

has held that there are exceptions to the exhaustion requirement. If the employee cannot exhaust

contractual obligations because they would be futile, his failure to exhaust is excusable. Glover v.

St. Louis-San Francisco Railway Co., 393 U.S. 324 (1969) (holding that employees alleging racial

discrimination on the part of the group responsible for filing grievances on the employees’ behalf

do not need to exhaust their contractual remedies).    In addition, citing National Post Office Mail

Handlers v. United States Postal Service, 594 F.2d 988, 991 (4th Cir. 1979), Mr. West argues that

exhaustion is not necessary if misconduct by the union or employer would render exhaustion

unnecessary. Pl.’s Opp’n 9.

          Mr. West argues that he was not required to exhaust his contractual remedies, i.e. file a

grievance, because two of these exceptions apply. Pl.’s Opp’n 8, 12. He further argues that if the

two exceptions do not apply, he fulfilled the exhaustion requirement because his communication

on April 20 to Ms. Madert explaining that he was unaware of the other ways he could have obtained

an ID card should have been processed by the Union as a grievance. 5 Third West Letter; Pl.’s

Opp’n 16. Because, as a matter of law, Mr. West’s letter could not have been construed as a

grievance, he has failed to exhaust his contractual remedies. Additionally, because he has failed

to produce any evidence from which a reasonable trier of fact could conclude that either exhaustion

exception applies, Safeway’s and the Union’s motions for summary judgment are granted.

      Mr. West has not produced any evidence from which a reasonable trier of fact could
                       conclude he exhausted his contractual remedies



5   I address these arguments in the opposite order below.
                                                  7
         Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 8 of 12



        The collective bargaining agreement (“CBA”) between Safeway and the Union prescribes

a mandatory grievance process that employees must follow. Collective Bargaining Agreement

Article 8, Section 2, ECF No. 53-18. The CBA requires that, to initiate the grievance process, an

employee must submit a written grievance to a Safeway manager or supervisor, and the shop

steward and business agent of the Union. Id. Here, Mr. West argues that: “[h]is April 20, 2017

letter responding to [Ms.] Madert’s termination letter was a grievance in and of itself. The Union’s

failure to treat it as such . . . is irrational.” Pl.’s Opp’n 16. Mr. West is incorrect.

        Wright v. Safeway, Inc. is instructive here. 804 F. Supp. 752. In Wright, this Court granted

a motion for summary judgment in favor of the employer because the employee did not exhaust

his contractual remedies before coming to court. Wright argued that although he did not formally

file a grievance in accordance with the procedure outlined in the collective bargaining agreement,

his communications with two union representatives “were sufficient to indicate to the union that

he wanted it to file a grievance on his behalf.” Id. at 755. Specifically, Wright argued that his

statements to the union representatives that “I feel like I shouldn’t have to lose my job for making

an honest mistake,” after resigning when his employer caught him attempting to steal photographs,

should have put the union on notice that he intended to invoke the grievance procedures. Id. This

Court however, disagreed, and held that because Wright “never asked either [union representative]

to file a grievance, never inquired whether or not he could file a grievance, and never even

mentioned the word ‘grievance,’” he failed to exhaust his contractual remedies. Id. at 756. The

same is true for Mr. West.

        Mr. West argues that his response letter to Ms. Madert, a Safeway employee, outlining the

difficulties he experienced when attempting to get an identification badge, should have been

treated by the Union as a grievance. Pl.’s Opp. 16. This argument fails for the same reasons that



                                                    8
        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 9 of 12



Wright’s argument failed—Mr. West never asked his Union to file a grievance, never inquired if

he could file a grievance, and never even mentioned the word grievance. Third West Letter.

Therefore, as a matter of law, Mr. West did not exhaust his contractual remedies.

    Mr. West has not produced any evidence from which a reasonable trier of fact could
  conclude that he failed to exhaust his contractual remedies because his Union prevented
                                     him from so doing

       In Vaca, the Supreme Court held that an employee is not required to fulfill the exhaustion

prerequisite if “the union has sole power under the contract to invoke the higher stages of the

grievance procedure, and if, as is alleged here, the employee-plaintiff has been prevented from

exhausting his contractual remedies by the union’s wrongful refusal to process the grievance.”

386 U.S. at 185. The Fourth Circuit has held that to qualify for this exception, “there must be

some causal nexus between a union’s breach of its duty of fair representation and an employee’s

failure to exhaust contractual remedies.” Groves, 815 F.3d at 182. To rise to the level of breach

in this case, the Union’s actions (by failing to invoke grievance procedures) must have been “so

indifferent to the rights of [Mr. West] or so grossly deficient in [its] conduct purporting to protect

the rights of [Mr. West] that the conduct could be equated with arbitrary action.” Walker v.

Consolidated Freightways, Inc., 930 F.2d 376, 382 (4th Cir. 1991) (quoting Wyatt v. Interstate &

Ocean Transp. Co., 623 F.2d 888, 891 (4th Cir. 1980)).

       In Groves, the Fourth Circuit held that the plaintiffs did not qualify for the exhaustion

exception because they failed to allege that the union caused their failure to file a grievance. 815

F.3d at 182-83. There, the plaintiffs were terminated for failing to meet sales goals and declined

to inform the union of their terminations. Id. at 179. The union failed to contact the plaintiffs

when it learned that the reports leading to their terminations were “flawed.” Id. at 180. The union

learned of the information in the reports from the employer, after the 45-day deadline for filing



                                                  9
        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 10 of 12



grievances had already passed. Id. at 179-80. Therefore, the Fourth Circuit held that the union’s

failure to inform plaintiffs of the circumstances leading to their termination did not cause the

plaintiffs’ failure to exhaust their contractual remedies, and thus their failure was not excused

under Vaca. Id. at 183-84.

       Mr. West argues that the Union caused his failure to file a grievance because it failed to act

after becoming aware of his complaints to Safeway. Pl.’s Opp’n 15. But Mr. West admitted in a

sworn, confidential witness affidavit, that he attached to his NLRB complaint against the Union,

that he stopped all communication with the Union on April 5, thirteen days before his second

termination, on April 18. Mr. West Aff. 4 (“I have had no communication with the union since

the arbitration meeting [of April 5, 2017]”). Nevertheless, Mr. West argues that the Union

“arbitrarily and capriciously failed to act” when it received his April 20 letter from Safeway. Pl.’s

Opp’n 14. But, as the Union explains, in order for its conduct to be deemed arbitrary, it must be

“‘so far outside a range of reasonableness as to be irrational.”’ Union’s Reply 2, ECF No. 56 (citing

Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991)). Given the undisputed fact that Mr.

West made clear to his Union representatives and the Union’s executive board that he wanted to

withdraw from the LCA, (which the Union had negotiated on his behalf following his first

termination) despite the entreaty by the Union that he not do so, the Union’s decision not to take

action on his behalf because it concluded he had decided not to continue his employment with

Safeway is not “so far outside the range of reasonableness as to be arbitrary.” Text Messages with

Bill Davis 2 (“I want to withdraw”); West Aff. 3 (“I requested to withdraw[] the last chance

agreement”). Nor has he demonstrated that the Union’s conduct was discriminatory, in bad faith,

or prevented him from filing a grievance. Thus, he is not excused from his obligation to exhaust

in accordance with the CBA, which requires that a grievance be submitted in writing to the union



                                                 10
        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 11 of 12



steward and business agent. Collective Bargaining Agreement Article 8, Section 2. Mr. West is

not arguing that the Union breached its duty of fair representation in negotiating the CBA, and he

is therefore bound by its terms. Groves, 815 F.3d at 182 (holding that when the plaintiffs argued

the Union failed to make them aware of the faulty circumstances surrounding their terminations

until after the deadline to file grievances in the collective bargaining agreement had passed, they

were in actuality arguing over the terms of the collective bargaining agreement).

   Mr. West has not produced any evidence from which a reasonable trier of fact could
                 conclude that filing a grievance would have been futile

        In Glover, the Supreme Court recognized a futility exception to the exhaustion

requirement. 393 U.S. 324. The Court held that in narrow circumstances, “where the effort to

proceed formally with the contractual or administrative remedies would be wholly futile,”

plaintiffs do not need to pursue contractual remedies that would “only serve to prolong the

deprivation of [their] rights.” Id. at 330-31; see also Nat’l Post Office Mail Handlers, 594 F.2d at

991 (holding that when contractual remedies are “unsatisfactory or unworkable by reason of

misconduct of the employer or of the union, exhaustion of those (i.e., contract) remedies is

unnecessary”). Mr. West argues that filing a grievance would have been futile because after

learning of his difficulty getting an identification badge from the April 20 letter, the Union failed

to investigate and failed to file a grievance on his behalf. Pl.’s Opp’n 10-11. I disagree.

       In Glover, the plaintiffs alleged that their employer and their union were conspiring to

prevent black workers from getting promotions. 393 U.S. at 325. The Court held that because the

plaintiffs would have had to file a grievance with their union—one of the parties responsible for

the discrimination—to exhaust their contractual remedies, exhaustion was futile. Id. at 331. Mr.

West makes no such allegations, nor does he put forth any evidence from which a reasonable trier

of fact could conclude that it would have been futile to file a grievance. Mr. West does not suggest

                                                 11
        Case 8:17-cv-01884-PWG Document 57 Filed 05/26/20 Page 12 of 12



that the Union and Safeway were acting in concert to keep him from working. Mabane v. Metal

Master Food Serv. Equip. Co., 541 F. Supp. 981, 990 (D. Md. 1979) (granting summary judgment

in favor of the employer and rejecting the plaintiff’s futility when plaintiff failed to allege

circumstances restricting access to the grievance process). In fact, Mr. West himself concedes that

after filing a grievance concerning his first termination, the Union assisted him in negotiating the

LCA, allowing him an opportunity to return to work. Pl.’s Opp’n 13.

       Because Mr. West failed to exhaust his grievance procedures before bringing suit without

excuse, his claims against both Safeway and the Union fail. Power v. Kaiser Foundation Health

Plan of the Mid-Atlantic States, Inc., 87 F. Supp. 2d 545, 552 (E.D.Va. 2000) (“an employee’s

claims against the employer and union ‘are interlocked: neither claim is viable if the other fails’”)

(quoting Crider v. Spectrulite Consortium, Inc., 130 F.3d 1238, 1241 (7th Cir. 1997)).

                                         CONCLUSION

       Mr. West has not presented any evidence from which a reasonable fact finder could

conclude that he exhausted the grievance process, or that he failed to do so but because it would

have been futile or because the Union prevented him from doing so. Therefore, defendants

Safeway and the Union are entitled to judgment as a matter of law and I grant their motions for

summary judgment.

                                             ORDER

       Accordingly, on this twenty sixth day of May, the Union’s Motion for Summary Judgment,

ECF No. 52, IS GRANTED, with prejudice. Additionally, the Safeway’s Motion for Summary

Judgment, ECF No. 53, also IS GRANTED.

                                                                      /S/
                                                              Paul W. Grimm
                                                              United States District Judge



                                                 12
